Citation Nr: 1544041	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at a videoconference hearing before the Board in May 2015 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  A September 2005 rating decision denied service connection for hearing loss; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for hearing loss has been received since the September 2005 rating decision.

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is causally and etiologically related to service.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received since the September 2005 denial of reopening service connection for bilateral hearing loss to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Hearing Loss

The Veteran's claim to reopen involves a claim of entitlement to service connection for hearing loss.  Applicable law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for hearing loss was originally denied in September 2005.  The Veteran did not file a notice of disagreement regarding the September 2005 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  The Veteran also did not submit any information or evidence within one year of the September 2005 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Subsequently, the Veteran requested to reopen her claim.  A claim to reopen service connection for tinnitus was denied in January 2006 due to a lack of new and material evidence.  The Veteran did not file a notice of disagreement with the claim and the claim became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).  The Veteran again did not submit any information or evidence within one year of the January 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for hearing loss in September 2005, finding that no evidence showed that the Veteran's hearing loss began during service or was related to service.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in September 2005, VA has received additional evidence, including February 2006, March 2011, and July 2015 statements from a private physician noting that the Veteran's hearing loss may be related to his military service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for bilateral hearing loss.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants service connection for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the VCAA and implementing regulations regarding that issue.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Service Connection - Hearing Loss

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, organic diseases of the nervous system, which includes hearing loss are among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

The Board finds that the Veteran had noise exposure during service.  The Veteran is currently service-connected for tinnitus.

On an August 1971 report of medical examination, the examiner noted clinically normal ears and drums.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
10
0
10
10

On the September 1974 report of medical examination, the examiner again noted clinically normal ears and drums.  On the corresponding report of medical history, the Veteran reported no history of or current hearing loss.  

A March 1976 service treatment record showed wax build up in both ears.  The left ear was irrigated with a large return of wax substance.  An April 1976 service treatment record again showed wax build up in both ears, but the ears appeared clear.  

A July 1976 report of medical examination also showed clinically normal ears and drums.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
35
LEFT
5
5
5
5
5

During a June 1977 physical examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
35
LEFT
5
5
5
5
5

The Veteran was afforded a VA examination in September 2005.  The examiner acknowledged the Veteran's noise exposure in service.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
55
80
LEFT
5
15
10
35
35
The examiner noted audiological examinations in 1974, 1976, 2001, and 2005.  He noted that the results show the Veteran has normal hearing shortly before he was released from military service.  Given these results, the examiner found it not likely that the Veteran's hearing loss is related to his military service.  

A February 2006 private treatment record showed high frequency hearing loss bilaterally consistent with noise induced hearing loss.  The examiner noted the normal hearing in 1971 and the change of approximately 15 to 20 dB in the high frequencies in the right ear.  The left ear demonstrated a change of 5 dB at 6000 Hz.  The examiner found that it is impossible to determine the exact cause of his hearing loss, however it is noted that between the years of 1971 and 1976 there was a noticeable change, mostly in the right ear.  While it is not possible to say what the cause of the Veteran's hearing loss was, it is fair to say that during his military time there was a significant change in hearing and possibly initiated future hearing loss.

A March 2011 VA treatment record showed a positive nexus opinion.  The examiner noted that with the Veteran's noise history, it is more probable than not that the noise damage to the hearing system started during his military service.  

In a March 2011 private treatment record, the examiner noted that the Veteran showed progression of hearing loss from 1976 through 2001.  He noted the noise exposure during service.  He reported the sudden decrease in left ear hearing in December 2010.  The examiner found that although there is significant worsening of his hearing recently, it is the examiner's feeling that the Veteran's hearing loss and tinnitus both started during his military service with noise exposure.  The Veteran's current hearing loss is a progression of that hearing loss.  

The Veteran was afforded another VA examination in June 2011.  The examiner noted military noise exposure.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
65
80
LEFT
85
90
95
95
105

The left ear speech recognition was 0 percent and right ear was 80 percent.  The examiner noted the Veteran's August 1971 and July 1976 service audiological examinations.  The examiner noted that the exams indicate that this Veteran had normal hearing sensitivity bilaterally at the time that he entered active military duty.  The examiner found that the exams indicate that this Veteran had normal hearing sensitivity bilaterally at the time of discharge.  Given the evidence of normal hearing sensitivity bilaterally at the time of discharge,  he found it is not likely that the Veteran's  hearing loss is a result of noise exposure that he experienced during the tour of duty September 1970 to August 1976.  The rationale for this opinion was based on this Veteran's normal hearing sensitivity bilaterally at the time of discharge.  

A July 2015 letter from a private examiner noted a review of the September 2005 VA examination.  He reviewed that the report showed audiometric findings at entry and at  separation.  The examiner noted that the exams showed a significant threshold shift in the Veteran's hearing in the right ear at 3000, 4000, and 6000 Hz.  The examiner also noted that the types of noise levels he was exposed to are known to cause hearing loss.  From this information, the examiner found that it appears that the shift in the Veteran's hearing was as likely as not related to noise exposure while in the military.  

The Board notes the inconsistent opinions provided by the examiners in this case.  In February 2006, a private examiner found that while it is not possible to say what the cause of the Veteran's hearing loss was, it is fair to say that during his military time there was a significant change in hearing and possibly initiated future hearing loss.  In March 2011, the examiner noted that it is his feeling that the Veteran's hearing loss and tinnitus both started during his military service with noise exposure.  The Veteran's current hearing loss is a progression of that hearing loss.  The July 2015 letter from a private examiner noted it was as likely as not related to noise exposure while in the military.  All the examiners had reviewed the Veteran's audiometric history either directly or through review of the VA examination report.  

The September 2005 and June 2011 examiners determined that the Veteran's hearing loss was not related to service.  These examiners had access to the Veteran's audiometric findings, but did not comment on the threshold shift between entry and separation from service.  Again, the Board notes that section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.
  
Therefore, after considering and weighing the evidence discussed above, the Board concludes that reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Therefore, entitlement to service connection for hearing loss is warranted.  Because the claim for service connection may be granted on a direct basis, the Board need consider whether the claim may be granted on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is considered reopened. 

Entitlement to service connection for hearing loss is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


